Citation Nr: 9912054	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-01 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a liver disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




REMAND

The appellant had active military service from April 1965 to 
March 1969.  He asserts that he developed liver disease as a 
result of exposure to Agent Orange while serving in Vietnam.  

The medical evidence in the claims file reveals that the 
appellant has been treated for liver problems since 1996.  A 
January 1996 private medical record from the Orlando Regional 
Medical Center shows that the appellant reported that he had 
gone to CentraCare in the 1980's and had been told that he 
had some form of hepatitis.  In a June 1997 medical 
statement, A. Carrizales, M.D., indicated that when 
hospitalized in November 1996 for treatment of an upper 
gastrointestinal bleed secondary to esophageal varices the 
appellant had been found to have developed cryptogenic 
cirrhosis, and that P. N. Styne, M. D., a gastroenterologist, 
was not sure whether or not the appellant's cirrhosis of the 
liver was due to exposure to Agent Orange.  A July 1997 
hepatitis study was negative.  In April 1998, the appellant 
was found to have liver failure due to cryptogenic cirrhosis, 
and on September 9, 1998, he underwent a liver transplant at 
Emory University Hospital in Atlanta, Georgia.  Although the 
appellant's liver disease was consistently diagnosed as 
cryptogenic cirrhosis prior to his liver transplant, medical 
statements from three private physicians since the transplant 
offer opinions as to the possible etiology of the appellant's 
liver pathology.  

In November 1998 statement, Dr. Styne indicated that an 
extensive evaluation failed to reveal an etiology of the 
appellant's liver disease other than his history of exposure 
to phenoxy herbicides in Vietnam.  The physician also stated 
that there was extensive literature documentation of the 
effects of those herbicides on the liver.  He opined that the 
most likely etiology of the appellant's liver disease was 
herbicide exposure.  

A March 1999 statement from Dr. Carrizales also indicated 
that an exhaustive work-up had not determined the cause of 
the appellant's cirrhosis, and that the appellant's exposure 
to Agent Orange in Vietnam possibly could have led to his 
liver failure.  The physician went on to say that he believed 
that the chronic liver disease that led to liver failure and 
transplant was most likely due to his exposure to Agent 
Orange in Vietnam.  

Another March 1999 medical statement, from T. G. Heffron, 
M.D., who performed the liver transplant, noted that prior to 
the transplant the appellant had been tested for all the 
common causes of cirrhosis, such as hepatitis, alcohol and 
drug abuse, and inheritance, and that the tests were 
negative.  Therefore, the physician opined that it was 
possible that the appellant's liver disease was the result of 
being exposed to phenoxy herbicides like Agent Orange, but 
that he did not know of any data to prove such an etiological 
relationship.  

The Board notes that the appellant's cryptogenic cirrhosis is 
not a disease recognized by the VA as presumptively 
indicating exposure to herbicide agents used in Vietnam and 
listed in 38 C.F.R. § 3.309(e).  The United States Court of 
Appeals for Veterans Claims (Court) has recently explained 
that exposure to Agent Orange is not presumed for purposes of 
38 C.F.R. §§ 3.307 and 3.309(e) unless one of the specific 
diseases noted in section 3.309(e) is found.  See McCartt v. 
West, No. 97-1831 (U.S. Vet. App. Feb. 8, 1999).  

In view of the Court's opinion in McCartt, and because VA has 
a duty to assist the appellant in the development of facts 
pertinent to his claim under 38 U.S.C.A. § 5107(a) and 
38 C.F.R. § 3.103(a), the Board has determined that 
additional development is necessary in the adjudication of 
the appellant's Agent Orange claim.  Therefore, in order to 
obtain additional medical evidence and to insure that the 
appellant receives his procedural due process rights and fair 
process rights, the Board finds that the claim must be 
remanded for the following actions:  

The RO should contact the appellant for 
the purpose of requesting that he provide 
any information that might corroborate 
his contention that he was exposed to 
Agent Orange in Vietnam.  


The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claim.  No additional action is required by the 
appellant until he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  


